Exhibit 10.1

EXECUTION VERSION

QUOTIENT LIMITED

WARRANT AGENT AGREEMENT

WARRANT AGENT AGREEMENT (this “Warrant Agent Agreement”) made as of May 23,
2014, and effective as of April 30, 2014 (the “Issuance Date”), between Quotient
Limited, a company organized under the laws of Jersey, with its registered
office at Elizabeth House, 9 Castle Street, St. Helier, Y9, JE2 3RT (the
“Company”), and Continental Stock Transfer & Trust Co., with offices at 17
Battery Place, 8th Floor, New York, New York 10004 (“Warrant Agent”).

WHEREAS, the Company has completed a public offering (the “Offering”) of units
(the “Units”), each consisting of one ordinary share, no par value (the
“Ordinary Shares”), and one warrant (“Warrants”) to purchase 0.8 of one Ordinary
Share at an exercise price of $8.80 per whole Ordinary Share, and, in connection
therewith, has issued and delivered 5,000,000 Warrants to public investors in
the Offering; and

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “Commission”) a Registration Statement, No. 333-194390 on Form S-1 (as the
same may be amended from time to time, the “Registration Statement”) for the
registration, under the Securities Act of 1933, as amended (the “Securities
Act”) of, among other securities, the Warrants and the Ordinary Shares issuable
upon exercise of the Warrants (the “Warrant Shares”), and such Registration
Statement was declared effective on April 24, 2014; and

WHEREAS, Continental Stock Transfer & Trust Co. currently acts on behalf of the
Company as the transfer agent and registrar for the Ordinary Shares; and

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the registration,
transfer, exchange and exercise of the Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
authorize the execution and delivery of this Warrant Agent Agreement;

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Warrant Agent Agreement.

2. Warrants.

2.1. Form of Warrant. Each Warrant has been issued in registered form only in
substantially the form of Exhibit A hereto, the provisions of which are
incorporated herein, and has been signed by, or bears the facsimile signature
of, the Chief Executive Officer, President, Chief Financial Officer or
Treasurer, Secretary or Assistant Secretary of the Company. All of the Warrants
shall initially be represented by one or more book-entry certificates (each a
“Book-Entry Warrant Certificate”).



--------------------------------------------------------------------------------

2.2. Registration.

2.2.1. Warrant Register. The Warrant Agent shall maintain books (“Warrant
Register”), for the registration of the original issuance and the registration
of any transfer of the Warrants. The Warrant Agent shall register the Warrants
in the names of the respective holders of the Warrants (the “Holders”) in such
denominations and otherwise in accordance with instructions delivered to the
Warrant Agent by the Company. All of the Warrants shall be represented by one or
more Book-Entry Warrant Certificates deposited with the Depository Trust Company
(the “Depository”) and registered in the name of Cede & Co., a nominee of the
Depository. Ownership of beneficial interests in the Book-Entry Warrant
Certificates shall be shown on, and the transfer of such ownership shall be
effected through, records maintained (i) by the Depository or its nominee for
each Book-Entry Warrant Certificate; (ii) by institutions that have accounts
with the Depository (such institution, with respect to a Warrant in its account,
a “Participant”); or (iii) directly on the book-entry records of the Warrant
Agent with respect only to owners of beneficial interests that represent such
direct registration.

If the Depository subsequently ceases to make its book-entry settlement system
available for the Warrants, the Company may instruct the Warrant Agent to make
other arrangements for book-entry settlement within ten (10) Business Days after
the Depository ceases to make its book-entry settlement available. In the event
that the Company does not make alternative arrangements for book-entry
settlement within ten (10) Business Days or the Warrants are not eligible for,
or it is no longer necessary to have the Warrants available in, book-entry form,
the Warrant Agent shall provide written instructions to the Depository to
deliver to the Warrant Agent for cancellation each Book-Entry Warrant
Certificate, and the Company shall instruct the Warrant Agent to deliver to the
Depository definitive warrant certificates (each a “Definitve Warrant
Certificate”) in physical form evidencing such Warrants. Such Definitive Warrant
Certificates shall be in substantially the form annexed hereto as Exhibit A.

As used herein, the term “Business Day” means Monday through Friday of each
week, except that a legal holiday recognized as such by the government of the
United States of America, the State of New York or Jersey, Channel Islands shall
not be regarded as a Business Day.

2.2.2. Beneficial Owner; Registered Holder. Prior to due presentment for
registration of transfer of any Warrant, the Warrant Agent may deem and treat
the person in whose name such Warrant shall be registered upon the Warrant
Register (“registered holder”), as the absolute owner of such Warrant and of
each Warrant represented thereby (notwithstanding any notation of ownership or
other writing on the Definitive Warrant Certificate made by anyone other than
the Company or the Warrant Agent), for the purpose of any exercise thereof, and
for all other purposes, and the Warrant Agent shall not be affected by any
notice to the contrary. Any person in whose name ownership of a beneficial
interest in the Warrants evidenced by a Book-Entry Warrant Certificate is
recorded in the records maintained by the Depository or its nominee shall be
deemed the “beneficial owner” thereof; provided, that all such beneficial
interests shall be held through a Participant which shall be the registered
holder of such Warrants. As used herein, the term “Holder” refers only to a
registered holder of the Warrants.

3. Exercise of Warrants.

3.1. Exercise of Warrants.

3.1.1. Exercise of a Warrant. Exercise of the purchase rights represented by a
Warrant may be made, in whole or in part, at any time or times on or after
July 24, 2014 and on or before the Termination Date (as defined in the Warrants)
by delivery to the Warrant Agent at its corporate trust

 

2



--------------------------------------------------------------------------------

department of a duly executed facsimile copy of the Notice of Exercise Form
attached to the form of Warrant annexed hereto as Exhibit A; and, within three
(3) Trading Days (as defined in the Warrants) of the date said Notice of
Exercise is delivered to the Warrant Agent, the Warrant Agent shall have
received payment of the aggregate Exercise Price (as defined in the Warrant) of
the shares thereby purchased by wire transfer or cashier’s check drawn on a
United States bank. Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender a Warrant to the Warrant Agent
until the Holder has purchased all of the Warrant Shares available thereunder
and the Warrant has been exercised in full, in which case, the Holder shall
surrender the Warrant to the Warrant Agent for cancellation within three
(3) Trading Days of the date the final Notice of Exercise is delivered to the
Warrant Agent. Surrender of Warrants shall be made either by delivering to the
Warrant Agent at its corporate trust department the Definitive Warrant
Certificate evidencing such Warrants or, in the case of a Book Entry Warrant
Certificate, the Warrants shown on the records of the Depository to an account
of the Warrant Agent at the Depository designated for such purpose in writing by
the Warrant Agent to the Depository from time to time. Partial exercises of a
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available thereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable thereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Warrant Agent shall maintain
in the Warrant Register records showing the number of Warrant Shares purchased
and the date of such purchases.

If a Notice of Exercise is received or deemed to be received after the
Termination Date, the exercise pursuant thereto will be null and void and any
funds delivered to the Warrant Agent will be returned to the Holder. In no event
will interest accrue on funds deposited with the Warrant Agent in respect of an
exercise or attempted exercise of Warrants. The validity of any exercise of
Warrants will be determined by the Company in its sole discretion and such
determination will be final and binding upon the Warrant Agent. The Warrant
Agent, on behalf of the Company, shall deliver any objection to any Notice of
Exercise Form within one (1) Business Day of receipt of such notice.

The Warrant Agent shall promptly deposit all funds received by it in payment of
the Exercise Price in the account of the Company maintained with the Warrant
Agent for such purpose and shall advise the Company via telephone at the end of
each day on which funds for the exercise of the Warrants are received of the
amount so deposited to its account. The Warrant Agent shall promptly confirm
such telephonic advice to the Company in writing.

3.1.2. Delivery of Certificates Upon Exercise. Subject to Section 6,
certificates for shares purchased under a Warrant shall be transmitted or
delivered as set forth in this Section 3.1.2 by the date that is three
(3) Trading Days after the latest of (A) the delivery to the Warrant Agent of
the Notice of Exercise Form, (B) surrender of the Warrant (if required) and
(C) payment of the aggregate Exercise Price as set forth in Section 3.1.1 (such
date, the “Warrant Share Delivery Date”). A Warrant shall be deemed to have been
exercised on the first date on which all of the foregoing have been delivered to
the Warrant Agent (the “Exercise Date”).

The Warrant Agent shall, by 11:00 A.M. New York City time on the Trading Day
following the Exercise Date of any Warrant, advise the Company or the transfer
agent and registrar for the Ordinary Shares (the “Transfer Agent”) in respect of
(a) the number of Warrant Shares issuable upon such exercise in accordance with
the terms and conditions of the Warrant, (b) the instructions of each Holder
with respect to delivery of the Warrant Shares issuable upon such exercise, and
the delivery of Definitive Warrant Certificates, as appropriate, evidencing the
rights of the Holder to purchase the unpurchased Warrant Shares called for by
such Warrant after such exercise, (c) in case of a Book-Entry Warrant
Certificate, the notation that shall be made to the records maintained by the
Depository, its nominee for each Book-Entry Warrant Certificate, or a
Participant, as appropriate, evidencing the balance, if any, of the Warrants
remaining after such exercise and (d) such other information as the Company or
the Transfer Agent shall reasonably require.

 

3



--------------------------------------------------------------------------------

The Company shall, by 5:00 P.M., New York City time, on the Warrant Share
Delivery Date of any Warrant and the clearance of the funds in payment of the
aggregate Exercise Price (and all taxes required to be paid by the Holder, if
any, pursuant to the Warrant), execute, issue and deliver to the Warrant Agent,
the Warrant Shares to which such Holder is entitled, in fully registered form,
registered in such name or names as may be directed by such Holder. Upon receipt
of such Warrant Shares, the Warrant Agent shall, by 5:00 P.M., New York City
time, on the Warrant Share Delivery Date, transmit such Warrant Shares to, or
upon the order of, such Holder.

In lieu of delivering physical certificates representing the Warrant Shares
issuable upon exercise of any Warrant, provided the Transfer Agent is
participating in the Depository’s Fast Automated Securities Transfer program,
the Company shall cause the Transfer Agent to electronically transmit the
Warrant Shares issuable upon exercise to the Depository by crediting the account
of the Depository or of the Participant, as the case may be, through its Deposit
Withdrawal Agent Commission system. The time periods for delivery described in
the immediately preceding paragraph shall apply to the electronic transmittals
described herein.

3.1.3 Delivery of New Warrants Upon Exercise. If a Warrant shall have been
exercised in part, the Warrant Agent shall, at the request of a Holder and upon
surrender of the Definitive Warrant Certificate or the Book-Entry Warrant
Certificate, as applicable, evidencing such Warrant as set forth in
Section 3.1.1, at the time of delivery of the certificate or certificates
representing Warrant Shares, deliver to the Holder a new Definitive Warrant
Certificate or Book-Entry Warrant Certificate, as set forth in this
Section 3.1.3, evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by such Warrant, which new Warrant shall in all other
respects be identical with such Warrant. If a Warrant evidenced by a Definitive
Warrant Certificate is exercised in part, a new Definitive Warrant Certificate
shall be executed by the Company and countersigned by the Warrant Agent as
provided in Section 2 of this Warrant Agent Agreement, and delivered to the
Holder at the address specified on the books of the Warrant Agent or as
otherwise specified by such Holder. If a Warrant evidenced by a Book-Entry
Warrant Certificate is exercised in part, a notation shall be made to the
records maintained by the Depositary, its nominee for each Book-Entry Warrant
Certificate, or a Participant, as appropriate, evidencing the balance of the
Warrants remaining after such exercise.

3.1.4 Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares by the Warrant Share Delivery Date, then, the Holder will have
the right to rescind such exercise.

3.1.5 Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, Ordinary
Shares to deliver in satisfaction of a sale by the Holder of the Warrant Shares
which the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall, within three (3) Trading Days after the Holder’s request and in
the Holder’s discretion, either (i) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions, if any) for
the Ordinary Shares so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such Warrant
Shares or credit such Holder’s balance account with the Depositary) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Warrant Shares or credit such
Holder’s balance account with the

 

4



--------------------------------------------------------------------------------

Depositary and pay cash to the Holder in an amount equal to the excess (if any)
of the Buy-In Price over the product of (A) such number of Ordinary Shares,
times (B) the VWAP (as defined in the Warrants) on the Exercise Date.

3.1.6 No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of any Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

3.1.7 Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder, a
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached to the form of Warrant annexed hereto as Exhibit A duly executed
by the Holder and the Company may require, as a condition thereto, the payment
of a sum sufficient to reimburse it for any transfer tax incidental thereto.

4. Adjustments.

4.1. Notices of Changes in Warrant. Upon every adjustment of the Exercise Price
or the number of Warrant Shares pursuant to the terms of the Warrants, the
Company shall give written notice thereof to the Warrant Agent, which notice
shall state the Exercise Price resulting from such adjustment and the increase
or decrease, if any, in the number of Warrant Shares purchasable upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.

4.2. Form of Warrant. The Company may at any time make any change in the form of
Warrant annexed hereto as Exhibit A pursuant to the terms of the Warrants.

5. Transfer and Exchange of Warrants.

5.1. Registration of Transfer. Subject to compliance with applicable securities
laws, the Warrant Agent shall register the transfer, from time to time, of any
outstanding Warrant upon the Warrant Register, upon surrender of such Warrant
for transfer, together with a written assignment of the Warrant substantially in
the form attached to the form of Warrant annexed hereto as Exhibit A, and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. The Warrants so cancelled shall be delivered by the Warrant Agent to the
Company from time to time upon request.

5.2. Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written assignment of the Warrant substantially
in the form attached to the form of Warrant annexed hereto as Exhibit A, duly
executed by the Holder thereof, or by a duly authorized agent or attorney, and
funds sufficient to pay any transfer taxes payable upon the making of such
transfer, and thereupon the Warrant Agent shall issue in exchange therefor one
or more new Warrants as requested by the Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that
except as otherwise provided herein or in any Book-Entry Warrant Certificate,
each Book-Entry Warrant Certificate may be transferred only in whole and only to
the Depository, to

 

5



--------------------------------------------------------------------------------

another nominee of the Depository, to a successor depository, or to a nominee of
a successor depository. Upon any such registration of transfer, the Company
shall execute, and the Warrant Agent shall countersign and deliver, in the name
of the designated transferee a new Definitive Warrant Certificate or Definitive
Warrant Certificates of any authorized denomination evidencing in the aggregate
a like number of unexercised Warrants.

5.3. New Warrants. A Warrant may be divided or combined with other Warrants upon
presentation of the Warrant to the Warrant Agent, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the Holder or its duly authorized agent or attorney. Subject to
compliance with Section 5.1 and 5.2, as to any transfer which may be involved in
such division or combination, the Company shall execute, and the Warrant Agent
shall countersign and deliver, a new Definitive Warrant Certificate or
Definitive Warrant Certificates in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice.

5.4. Service Charges. A service charge shall be made for any exchange or
registration of transfer of Warrants, as negotiated between Company and Warrant
Agent.

5.5. Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Warrant Agent Agreement, the Warrants required to be issued pursuant to the
provisions of this Section 5, and the Company, whenever required by the Warrant
Agent, will supply the Warrant Agent with Warrants duly executed on behalf of
the Company for such purpose. All Warrants issued on transfers or exchanges
shall be dated the initial issuance date set forth on the first page of the
Warrant surrendered in connection therewith and shall be identical with such
Warrant except as to the number of Warrant Shares issuable pursuant thereto.

6. Limitations on Exercise. A Warrant shall not be exercisable and the Company
shall not be obligated to issue Warrant Shares and, subject to any obligations
the Company may have under Section 3.1.5, shall have no obligation to net cash
settle or cash settle such Warrant exercise, unless, at the time the Holder
seeks to exercise the Warrant, a registration statement under the Securities Act
of 1933, as amended, with respect to the Warrant Shares to be issued upon
exercise of the Warrant is effective, a prospectus relating to the Warrant
Shares issuable upon exercise of the Warrant is current and the Warrant Shares
have been registered or qualified for sale or deemed to be exempt from
registration or qualification under the laws of the state or other jurisdiction
of residence of the Holder. A Warrant may not be exercised by, or securities
issued to, the Holder in any state in which such exercise would be unlawful.

7. Concerning the Warrant Agent and Other Matters.

7.1. Concerning the Warrant Agent. The Warrant Agent:

a) shall have no duties or obligations other than those set forth herein and no
duties or obligations shall be inferred or implied;

b) may rely on and shall be held harmless by the Company in acting upon any
certificate, statement, instrument, opinion, notice, letter, facsimile
transmission, telegram or other document, or any security delivered to it, and
reasonably believed by it to be genuine and to have been made or signed by the
proper party or parties;

c) may rely on and shall be held harmless by the Company in acting upon written
or oral instructions or statements from the Company with respect to any matter
relating to its acting as Warrant Agent;

 

6



--------------------------------------------------------------------------------

d) may consult with counsel satisfactory to it (including counsel for the
Company) and shall be held harmless by the Company in relying on the advice or
opinion of such counsel in respect of any action taken, suffered or omitted by
it hereunder in good faith and in accordance with such advice or opinion of such
counsel;

e) solely shall make the final determination as to whether or not a Warrant
received by Warrant Agent is duly, completely and correctly executed, and
Warrant Agent shall be held harmless by the Company in respect of any action
taken, suffered or omitted by Warrant Agent hereunder in good faith and in
accordance with its determination;

f) shall not be obligated to take any legal or other action hereunder which
might, in its judgment, subject or expose it to any expense or liability unless
it shall have been furnished with an indemnity satisfactory to it; and

g) shall not be liable or responsible for any failure of the Company to comply
with any of the Company’s obligations relating to the Registration Statement or
this Warrant Agent Agreement, including without limitation obligations under
applicable regulation or law.

7.2. Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of Warrant Shares upon the exercise of Warrants. The
Warrant Agent shall not register any transfer or issue or deliver any Warrant
Certificate(s) or Warrant Shares unless or until the Company or the persons
requesting the registration or issuance, as provided herein and in the Warrants,
shall have paid to the Warrant Agent the amount of such tax, if any, or shall
have established to the reasonable satisfaction of the Company that such tax, if
any, has been paid.

7.3. Resignation, Consolidation, or Merger of Warrant Agent.

7.3.1. Resignation of Warrant Agent and Appointment of Successor. The Warrant
Agent, or any successor to it hereafter appointed, may resign its duties and be
discharged from all further duties and liabilities hereunder after giving sixty
(60) calendar days’ notice in writing to the Company. If the office of the
Warrant Agent becomes vacant by resignation or incapacity to act or otherwise,
the Company may appoint in writing a successor Warrant Agent in place of the
Warrant Agent, subject to the terms of the Warrants. After appointment, any
successor Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.

7.3.2. Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the Transfer Agent not later than the effective date of any
such appointment.

7.3.3. Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Warrant
Agent Agreement without any further act.

 

7



--------------------------------------------------------------------------------

7.4. Fees and Expenses of Warrant Agent.

7.4.1. Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration in an amount separately agreed to between Company and Warrant Agent
for its services as Warrant Agent hereunder and will reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder. One half of the total Warrant Agent fees
(not including postage) must be paid upon execution of this Warrant Agent
Agreement. The remaining half must be paid within fifteen (15) Business Days
thereafter. An invoice for any out-of-pocket and/or per item fees incurred will
be rendered to and payable by the Company within fifteen (15) Business Days of
the date of said invoice. It is understood and agreed that all services to be
performed by Warrant Agent shall cease if full payment for its services has not
been received in accordance with the above schedule, and said services will not
commence thereafter until all payment due has been received by Warrant Agent.

7.4.2. Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Warrant Agent Agreement.

7.5. Liability of Warrant Agent.

7.5.1. Reliance on Company Statement. Whenever in the performance of its duties
under this Warrant Agent Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the President,
Chief Executive Officer or Chief Financial Officer of the Company and delivered
to the Warrant Agent. The Warrant Agent may rely upon such statement for any
action taken or suffered in good faith by it pursuant to the provisions of this
Warrant Agent Agreement.

7.5.2. Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, claims, losses, damages, costs and reasonable
counsel fees, for anything done or omitted by the Warrant Agent in the execution
of this Warrant Agent Agreement except as a result of the Warrant Agent’s gross
negligence, willful misconduct, or bad faith.

7.5.3. Disputes. In the event any question or dispute arises with respect to the
proper interpretation of this Warrant Agent Agreement or the Warrant Agent’s
duties hereunder or the rights of the Company, the Warrant Agent shall not be
required to act and shall not be held liable or responsible for refusing to act
until the question or dispute has been judicially settled (and the Warrant Agent
may, if it deems it advisable, but shall not be obligated to, file a suit in
interpleader or for a declaratory judgment for such purpose) by final judgment
rendered by a court of competent jurisdiction, binding on all parties interested
in the matter which is no longer subject to review or appeal, or settled by a
written document in form and substance satisfactory to the Warrant Agent and
executed by the Company.

7.5.5. Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Warrant Agent Agreement or with respect to the validity
or execution of any Warrant (except its countersignature hereof and thereof);
nor shall it be responsible for any breach by the

 

8



--------------------------------------------------------------------------------

Company of any covenant or condition contained in this Warrant Agent Agreement
or in any Warrant; nor shall it be responsible to make any adjustments required
under the provisions of the Warrants or responsible for the manner, method, or
amount of any such adjustment or the ascertaining of the existence of facts that
would require any such adjustment; nor shall it by any act hereunder be deemed
to make any representation or warranty as to the authorization or reservation of
any Warrant Shares to be issued pursuant to any Warrant or as to whether any
Warrant Shares will, when issued, be validly issued and fully paid and
nonassessable.

7.6. Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Warrant Agent Agreement and agrees to perform the same upon
the terms and conditions herein set forth and, among other things, shall account
promptly to the Company with respect to Warrants exercised and concurrently
account for, and pay to the Company, all moneys received by the Warrant Agent
for the purchase of Warrant Shares through the exercise of Warrants.

8. Miscellaneous Provisions.

8.1. Successors. All the covenants and provisions of this Warrant Agent
Agreement by or for the benefit of the Company or the Warrant Agent shall bind
and inure to the benefit of their respective successors and assigns.

8.2. Notices. Unless otherwise provided herein, any notice, statement or demand
authorized by this Warrant Agent Agreement to be given or made by the Warrant
Agent to or on the Company shall be given in writing, will be mailed (a) if
within the domestic United States, by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile or (b) if delivered from outside the United States, by
International Federal Express or facsimile, and (c) will be deemed given (i) if
delivered by first-class registered or certified mail domestic, three
(3) Business Days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one Business Day after so mailed, (iii) if delivered by
International Federal Express, two (2) Business Days after so mailed and (iv) if
delivered by facsimile, upon electronic confirmation of receipt, and will be
delivered and addressed, as follows:

Quotient Limited

Elizabeth House

9 Castle Street

St Helier

JE2 3RT

Jersey, Channel Islands

Attention: Paul Cowan

Facsimile: +44 1534 700 007

With Copies to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Alejandro E. Camacho and Per B. Chilstrom

Facsimile: 212-878-8375

 

9



--------------------------------------------------------------------------------

Unless otherwise provided herein, any notice, statement or demand authorized by
this Warrant Agent Agreement to be given or made by the Company to or on the
Warrant Agent shall be given in writing, will be mailed (a) if within the
domestic United States, by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and (c) will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three (3) Business Days after
so mailed, (ii) if delivered by nationally recognized overnight carrier, one
Business Day after so mailed, (iii) if delivered by International Federal
Express, two (2) Business Days after so mailed and (iv) if delivered by
facsimile, upon electronic confirmation of receipt, and will be delivered and
addressed, as follows:

Continental Stock Transfer & Trust Co.

17 Battery Place, 8th Floor

New York, New York 10004

Attn: Compliance Department

with a copy in each case to:

Robinson Brog Leinwand Greene Genovese & Gluck P.C.

875 Third Avenue – 9th Floor

New York, New York 10022

8.3. Applicable Law. The validity, interpretation, and performance of this
Warrant Agent Agreement shall be governed in all respects by the laws of the
State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Warrant Agent Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. The Company hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenience forum. Any such process or summons to be served upon
the Company may be served by transmitting a copy thereof by registered or
certified mail, return receipt requested, postage prepaid, addressed to it at
the address set forth in Section 8.2 hereof. Such mailing shall be deemed
personal service and shall be legal and binding upon the Company in any action,
proceeding or claim.

8.4. Persons Having Rights under this Warrant Agent Agreement. Nothing in this
Warrant Agent Agreement expressed and nothing that may be implied from any of
the provisions hereof is intended, or shall be construed, to confer upon, or
give to, any person or corporation other than the parties hereto, any right,
remedy, or claim under or by reason of this Warrant Agent Agreement or of any
covenant, condition, stipulation, promise, or agreement hereof. All covenants,
conditions, stipulations, promises, and agreements contained in this Warrant
Agent Agreement shall be for the sole and exclusive benefit of the parties
hereto and their successors and assigns.

8.5. Examination of this Warrant Agent Agreement. A copy of this Warrant Agent
Agreement shall be available at all reasonable times at the office of the
Warrant Agent in the City of New York, State of New York. The Warrant Agent may
require any Holder requesting to inspect this Warrant Agent Agreement to submit
his Warrant for inspection by it.

8.6. Counterparts. This Warrant Agent Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

10



--------------------------------------------------------------------------------

8.7. Effect of Headings. The Section headings herein are for convenience only
and are not part of this Warrant Agent Agreement and shall not affect the
interpretation thereof.

8.8. Amendments. This Warrant Agent Agreement (other than Exhibit A hereto) may
be amended or modified only by an instrument signed by the parties hereto. For
the avoidance of doubt, the Warrants may be amended by the Company and, if
required, the requisite percentage of Holders pursuant to their terms.

8.9. Severability. This Warrant Agent Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Warrant Agent Agreement or of any
other term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Warrant Agent Agreement a provision as similar in terms
to such invalid or unenforceable provision as may be possible and be valid and
enforceable.

8.10. Force Majeure. In the event either party is unable to perform its
obligations under the terms of this Warrant Agent Agreement because of acts of
God, strikes, failure of carrier or utilities, equipment or transmission failure
or damage that is reasonably beyond its control, or any other cause that is
reasonably beyond its control, such party shall not be liable for damages to the
other for any damages resulting from such failure to perform or otherwise from
such causes. Performance under this Warrant Agent Agreement shall resume when
the affected party or parties are able to perform substantially that party’s
duties.

8.11. Consequential Damages. Notwithstanding anything in this Warrant Agent
Agreement to the contrary, neither party to this Warrant Agent Agreement shall
be liable to the other party for any consequential, indirect, special or
incidental damages under any provision of this Warrant Agent Agreement or for
any consequential, indirect, punitive, special or incidental damages arising out
of any act or failure to act hereunder even if that party has been advised of or
has foreseen the possibility of such damages.

8.12 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

8.13 Defined Terms; Certain Conflicts. All capitalized terms used and not
defined herein shall have the meanings ascribed to such terms in the Warrants.
In the event of any conflict between any provision in this Warrant Agency
Agreement and in the Warrants related to the rights of any Holder, the
provisions in the Warrants shall control.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant Agent Agreement has been duly executed by the
parties hereto as of the day and year first above written.

 

QUOTIENT LIMITED By:  

/s/ Stephen Unger

  Name: Stephen Unger   Title: Chief Financial Officer CONTINENTAL STOCK
TRANSFER & TRUST CO. By:  

/s/ Monty Harry

  Name: Monty Harry   Title: Vice President

 

12



--------------------------------------------------------------------------------

Exhibit A

FORM OF WARRANT AGREEMENT

 

A-1



--------------------------------------------------------------------------------

ORDINARY SHARE PURCHASE WARRANT

QUOTIENT LIMITED

 

Warrant Shares: 4,000,000    Issue Date: April 30, 2014

THIS ORDINARY SHARE PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Cede & Co. (the “Holder”) is entitled, upon the terms and subject to
the limitations on exercise and the conditions hereinafter set forth, at any
time on or after the Issue Date set forth above (the “Issue Date”) and on or
prior to 5:30 P.M. New York City time on October 25, 2015 unless the same is
extended pursuant to Section 5(j) at the sole option of the Company (as defined
below) (the “Termination Date”) but not thereafter, to subscribe for and
purchase from Quotient Limited, a company organized under the laws of Jersey
(the “Company”), up to 4,000,000 ordinary shares (the “Warrant Shares”), of no
par value per share (the “Ordinary Shares”), in the capital of the Company. The
purchase price of one Ordinary Share under this Warrant shall be equal to the
Exercise Price, as defined in Section 2(b).

Section 1. Definitions. Capitalized terms used herein shall have the meanings
given to them herein. As used herein:

(a) “Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America,
the State of New York or Jersey, Channel Islands shall not be regarded as a
Business Day.

(b) “National Securities Exchange” means an exchange registered with the U.S.
Securities and Exchange Commission under Section 6(a) of the Securities Exchange
Act of 1934, as amended.

(c) “nonassessable” means, in relation to a Warrant Share, that the Exercise
Price for that Warrant Share has been paid in full to the Company, so that no
further sum is payable to the Company or its creditors by any holder of that
Warrant Share solely because of being the holder of such Warrant Share.

(d) “Registration Statement” means the Company’s Registration Statement on Form
S-1, No. 333-194390, as amended (the “Registration Statement”), for the
registration, under the Securities Act of 1933, as amended, of, among other
securities, this Warrant and the Warrant Shares.

(e) “Trading Day” means any day on which the principal National Securities
Exchange on which the Ordinary Shares are then listed or quoted is open for
trading.

(f) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Ordinary Shares are then listed or
quoted on a National Securities Exchange, the daily volume weighted average
price of the Ordinary Shares for such date (or the nearest preceding date) on
the principal National Securities Exchange on which the Ordinary Shares are then
listed or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30
a.m. (New York City time) to 4:02 p.m. (New York City time), (b) if the Ordinary
Shares

 

- 1 -



--------------------------------------------------------------------------------

are not then listed or quoted on a National Securities Exchange and if the
Ordinary Shares are then listed or quoted for trading on the OTC Bulletin Board,
the volume weighted average price of the Ordinary Shares for such date (or the
nearest preceding date) on the OTC Bulletin Board, (c) if the Ordinary Shares
are not then listed or quoted for trading on a National Securities Exchange or
the OTC Bulletin Board and if prices for the Ordinary Shares are then reported
in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per Ordinary Share so reported, or (d) in all other cases,
the fair market value of an Ordinary Share as determined by an independent
appraiser selected in good faith by Holders of Warrants representing a majority
of the Warrant Shares issuable upon exercise of Warrants then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

Section 2. Exercise.

(a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after
July 24, 2014 and on or before the Termination Date by delivery to the Company
(or such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of the Holder appearing on the
books of the Company) of a duly executed facsimile copy of the Notice of
Exercise Form annexed hereto; and, within three (3) Trading Days of the date
said Notice of Exercise is delivered to the Company, the Company shall have
received payment of the aggregate Exercise Price of the shares thereby purchased
by wire transfer or cashier’s check drawn on a United States bank.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Company shall maintain in the
Warrant Register (as defined below) records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise Form within one (1) Business Day of receipt
of such notice. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.

(b) Exercise Price. The exercise price per Ordinary Share under this Warrant
shall be $8.80, subject to adjustment pursuant to Section 3 and 5(j) hereunder
(the “Exercise Price”).

(c) Mechanics of Exercise.

(i) Delivery of Certificates Upon Exercise. Subject to Section 5(e) of this
Warrant, certificates for shares purchased hereunder shall be transmitted by the
Company’s transfer agent for the Ordinary Shares (the “Transfer Agent”) to the
Holder by crediting the

 

- 2 -



--------------------------------------------------------------------------------

account of the Holder’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission (“DWAC”) system if the Company is then a
participant in such system and otherwise by physical delivery to the address
specified by the Holder in the Notice of Exercise by the date that is three
(3) Trading Days after the latest of (A) the delivery to the Company of the
Notice of Exercise Form, (B) surrender of this Warrant (if required) and
(C) payment of the aggregate Exercise Price as set forth above (such date, the
“Warrant Share Delivery Date”). This Warrant shall be deemed to have been
exercised on the first date on which all of the foregoing have been delivered to
the Company. The Warrant Shares shall be deemed to have been issued, and Holder
or any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised, with payment to the Company of the Exercise Price
and all taxes required to be paid by the Holder, if any, pursuant to
Section 2(c)(vi) prior to the issuance of such shares, having been paid.

(ii) Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

(iii) Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to Section 2(c)(i) by the Warrant Share Delivery Date,
then, the Holder will have the right to rescind such exercise.

(iv) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, Ordinary
Shares to deliver in satisfaction of a sale by the Holder of the Warrant Shares
which the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall, within three (3) Trading Days after the Holder’s request and in
the Holder’s discretion, either (i) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions, if any) for
the Ordinary Shares so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such Warrant
Shares or credit such Holder’s balance account with DTC) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Shares or credit such Holder’s balance
account with DTC and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of Ordinary Shares,
times (B) the VWAP on the date of exercise.

(v) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise,

 

- 3 -



--------------------------------------------------------------------------------

the Company shall, at its election, either pay a cash adjustment in respect of
such final fraction in an amount equal to such fraction multiplied by the
Exercise Price or round up to the next whole share.

(vi) Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

(vii) Closing of Books. The Company will not close its member books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.

Section 3. Certain Adjustments.

(a) Share Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a share dividend or otherwise makes a distribution or
distributions on its Ordinary Shares or any other equity or equity equivalent
securities payable in Ordinary Shares (which, for the avoidance of doubt, shall
not include any Ordinary Shares issued by the Company upon exercise of this
Warrant), (ii) subdivides outstanding Ordinary Shares into a larger number of
shares, (iii) combines (including by way of reverse stock split (consolidation))
outstanding Ordinary Shares into a smaller number of shares, or (iv) issues by
reclassification of Ordinary Shares any share capital of the Company, then in
each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of Ordinary Shares (excluding treasury shares, if
any) outstanding immediately before such event and of which the denominator
shall be the number of Ordinary Shares outstanding immediately after such event,
and the number of shares issuable upon exercise of this Warrant shall be
proportionately adjusted such that the aggregate Exercise Price of this Warrant
shall remain unchanged. Any adjustment made pursuant to this Section 3(a) shall
become effective immediately after the record date for the determination of
shareholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of Ordinary Shares for no consideration
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of Ordinary Shares covered by Section 3(a) above) or (iii) rights or warrants to
subscribe for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), then, upon any exercise of this Warrant that occurs
after the record date fixed for determination of shareholders entitled to
receive such distribution, the Holder shall be entitled to receive, in addition
to the Warrant Shares otherwise issuable upon such exercise, the Distributed
Property that such Holder would have been entitled to receive in respect of such
number of Warrant Shares had the Holder been the record holder of such Warrant
Shares immediately prior to such record date.

 

- 4 -



--------------------------------------------------------------------------------

(c) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person
(as defined below) in which the Company is not the surviving entity or the
shareholders of the Company immediately prior to such merger or consolidation do
not own, directly or indirectly, at least 50% of the outstanding voting
securities of the surviving entity, (ii) the Company, directly or indirectly,
effects any sale, lease, license, assignment, transfer, conveyance or other
disposition of all or substantially all of its assets in one or a series of
related transactions, (iii) any, direct or indirect, purchase offer, tender
offer or exchange offer (whether by the Company or another Person) is completed
pursuant to which all or substantially all of the holders of Ordinary Shares are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Ordinary Shares, or (iv) the Company, directly or indirectly, in one or more
related transactions effects any reclassification, reorganization or
recapitalization of the Ordinary Shares or any compulsory share exchange
pursuant to which the Ordinary Shares are effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of Ordinary Shares covered by Section 3(a) above),
(each a “Fundamental Transaction”), then, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, for each Warrant Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, at the option of the Holder, the number of
shares of share capital or common stock of the successor or acquiring
corporation or Ordinary Shares or other shares of share capital of the Company,
if it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of Ordinary Shares for which this Warrant
is exercisable immediately prior to such Fundamental Transaction. For purposes
of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one Ordinary Share in
such Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Ordinary Shares are given any choice as to the securities, cash or property to
be received in a Fundamental Transaction, then the Holder shall be given the
same choice as to the Alternate Consideration it receives upon any exercise of
this Warrant following such Fundamental Transaction. Notwithstanding anything to
the contrary, in the event of a Fundamental Transaction other than one in which
a Successor Entity (as defined below) that is a publicly traded corporation
whose share capital or stock is quoted or listed for trading on an Eligible
Market assumes this Warrant such that this Warrant shall be exercisable for the
publicly traded shares or common stock of such Successor Entity, the Company or
any Successor Entity shall, at the Holder’s option, exercisable at any time
concurrently with, or within thirty (30) days after, the consummation of the
Fundamental Transaction, purchase this Warrant from the Holder by paying to the
Holder an amount of cash equal to the Black Scholes Value of the remaining
unexercised portion of this Warrant on the date of the consummation of such
Fundamental Transaction. As used herein, (1) “Black Scholes Value” means the
value of this Warrant based on the Black and Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg, L.P. (“Bloomberg”) determined as
of the day of

 

- 5 -



--------------------------------------------------------------------------------

consummation of the applicable Fundamental Transaction for pricing purposes and
reflecting (A) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the time between the date of the public announcement of
the applicable Fundamental Transaction and the Termination Date, (B) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg as of the Trading Day immediately following the
public announcement of the applicable Fundamental Transaction, (C) the
underlying price per share used in such calculation shall be the sum of the
price per share being offered in cash, if any, plus the value of any non-cash
consideration, if any, being offered in such Fundamental Transaction and (D) a
remaining option time equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date,
(2) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity (as defined below)) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into, (3) “Eligible Market” means the NYSE Amex, The NASDAQ Capital Market, The
NASDAQ Global Market, The NASDAQ Global Select Market, the New York Stock
Exchange or the OTC Bulletin Board (or any successors to any of the foregoing),
(4) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose share capital, common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction, and (5) “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 3(c) and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.

(d) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to paragraph (a) and (e) of this Section, the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment.

(e) Subsequent Equity Sales.

(i) Except as provided in subsection (e)(iii) hereof, if and whenever the
Company shall issue or sell, or is, in accordance with any of subsections
(e)(ii)(l) through (e)(ii)(7) hereof, deemed to have issued or sold, any
Ordinary Shares for a consideration per share (the “New Issuance Price”) less
than a price equal to the Exercise Price in effect immediately prior to such
issue or sale or deemed issuance or sale (the foregoing a “Trigger Issuance”),
then, immediately after such Trigger Issuance, the Exercise Price then in effect
shall be reduced to an amount equal to the New Issuance Price.

 

- 6 -



--------------------------------------------------------------------------------

(ii) For purposes of this paragraph (e), the following paragraphs (e)(ii)(l) to
(e)(ii)(7) shall also be applicable:

(1) Issuance of Rights or Options. In case at any time the Company shall in any
manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, Ordinary Shares or any share or security convertible into or
exchangeable for Ordinary Shares (such warrants, rights or options being called
“Options” and such convertible or exchangeable shares or securities being called
“Convertible Securities”), whether or not such Options or the right to convert
or exchange any such Convertible Securities are immediately exercisable, and the
price per share for which Ordinary Shares are issuable upon the exercise of such
Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus (z), in the case of such Options that relate
to Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of Ordinary
Shares issuable upon the exercise of such Options or upon the conversion or
exchange of all such Convertible Securities issuable upon the exercise of such
Options) shall be less than the Exercise Price in effect immediately prior to
the time of the granting of such Options, then the total number of Ordinary
Shares issuable upon the exercise of such Options or upon conversion or exchange
of the total amount of such Convertible Securities issuable upon the exercise of
such Options shall be deemed to have been issued for such price per share as of
the date of granting of such Options or the issuance of such Convertible
Securities and thereafter shall be deemed to be outstanding for purposes of
adjusting the Exercise Price. Except as otherwise provided in paragraph
(e)(ii)(3), no adjustment of the Exercise Price shall be made upon the actual
issue of such Ordinary Shares or of such Convertible Securities upon exercise of
such Options or upon the actual issue of such Ordinary Shares upon conversion or
exchange of such Convertible Securities.

(2) Issuance of Convertible Securities. In case the Company shall in any manner
issue (directly and not by assumption in a merger or otherwise) or sell any
Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per share
for which Ordinary Shares are issuable upon such conversion or exchange
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount received or receivable by the Company as
consideration for the issue or sale of such Convertible Securities, plus (y) the
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion or exchange thereof, by (ii) the total number of Ordinary
Shares issuable upon the conversion or exchange of all such Convertible
Securities) shall be less than the Exercise Price in effect immediately prior to
the time of such issue or sale, then the total maximum number of Ordinary Shares
issuable upon conversion or exchange of all such Convertible Securities shall be
deemed to have been issued for such price per share as of the date of the issue
or sale of such Convertible Securities and thereafter shall be deemed to be
outstanding for purposes of adjusting the Exercise Price, provided that
(a) except as otherwise provided in paragraph (e)(ii)(3), no adjustment of the
Exercise Price shall be made upon the actual issuance of such Ordinary Shares
upon conversion or exchange of such Convertible Securities and (b) no further
adjustment of the Exercise Price shall be made by reason of the issue or sale of
Convertible Securities upon exercise of any Options to purchase any such
Convertible Securities for which adjustments of the

 

- 7 -



--------------------------------------------------------------------------------

Exercise Price have been made pursuant to the other provisions of paragraph (e).
No adjustment pursuant to this Section 3 shall be made if such adjustment would
result in an increase of the Exercise Price then in effect.

(3) Change in Option Price or Conversion Rate. Upon the happening of any of the
following events, namely, if the purchase price provided for in any Option
referred to in paragraph (e)(ii)(l) of this Section 3, the additional
consideration, if any, payable upon the conversion or exchange of any
Convertible Securities referred to in paragraphs (e)(ii)(l) or (e)(ii)(2), or
the rate at which Convertible Securities referred to in paragraphs (e)(ii)(l) or
(e)(ii)(2) are convertible into or exchangeable for Ordinary Shares shall change
at any time (including, but not limited to, changes under or by reason of
provisions designed to protect against dilution), the Exercise Price in effect
at the time of such event shall forthwith be readjusted to the Exercise Price
that would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold.

(4) Share Dividends. Subject to the provisions of this paragraph (e), in case
the Company shall declare a dividend or make any other distribution upon any
share capital of the Company (other than the Ordinary Shares) payable in
Ordinary Shares, Options or Convertible Securities, then any Ordinary Shares,
Options or Convertible Securities, as the case may be, issuable in payment of
such dividend or distribution shall be deemed to have been issued or sold
without consideration.

(5) Consideration for Shares. In case any Ordinary Shares, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the gross amount received by the Company
therefor. In case any Ordinary Shares, Options or Convertible Securities shall
be issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company shall be deemed to be the
fair value of such consideration as determined in good faith by the Board of
Directors of the Company. In case any Options shall be issued in connection with
the issue and sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
Options by the parties thereto, such Options shall be deemed to have been issued
for such consideration as determined in good faith by the Board of Directors of
the Company. If Ordinary Shares, Options or Convertible Securities shall be
issued or sold by the Company and, in connection therewith, other Options or
Convertible Securities (the “Additional Rights”) are issued, then the
consideration received or deemed to be received by the Company shall be reduced
by the fair market value of the Additional Rights (as determined using the Black
Scholes Option Pricing Model or another method mutually agreed to by the Company
and the Holder). The Board of Directors of the Company shall respond promptly,
in writing, to an inquiry by the Holder as to the fair market value of the
Additional Rights. In the event that the Board of Directors of the Company and
the Holder are unable to agree upon the fair market value of the Additional
Rights, the Company and the Holder shall jointly select an appraiser who is
experienced in such matters. The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne evenly by the Company
and the Holder.

 

- 8 -



--------------------------------------------------------------------------------

(6) Record Date. In case the Company shall take a record of the holders of its
Ordinary Shares for the purpose of entitling them (i) to receive a dividend or
other distribution payable in Ordinary Shares, Options or Convertible Securities
or (ii) to subscribe for or purchase Ordinary Shares, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the Ordinary Shares deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(7) Treasury Shares. The number of Ordinary Shares outstanding at any given time
shall not include shares owned or held by or for the account of the Company or
any of its wholly-owned subsidiaries, and the disposition of any such shares
(other than the cancellation or retirement thereof) shall be considered an issue
or sale of Ordinary Shares for the purpose of this paragraph (e).

(iii) Notwithstanding the foregoing, no adjustment will be made under this
paragraph (e) in respect of: (i) the issuance of securities upon the exercise or
conversion of any Ordinary Shares, Options or Convertible Securities issued by
the Company on or prior to the date hereof, (ii) the grant of Ordinary Shares,
Options or Convertible Securities (including any amendments to such instruments)
under any duly authorized Company share option plan, restricted share plan or
share purchase plan whether now existing or hereafter approved by the Company
and its shareholders in the future, and the issuance of Ordinary Shares in
respect thereof, (iii) the issuance of securities in connection with a Strategic
Transaction, (iv) issuances to lenders, or (v) the issuance of securities in a
transaction described in paragraph (a) or (b) of this Section 3 (collectively,
“Excluded Issuances”). For purposes of this paragraph, a “Strategic Transaction”
means a transaction or relationship in which (1) the Company issues Ordinary
Shares to a Person that the Board of Directors of the Company determined in good
faith is, itself or through its Subsidiaries, an operating company in a business
synergistic with the business of the Company (or a shareholder thereof) and
(2) the Company expects to receive benefits in addition to the investment of
funds, but shall not include (x) a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to a Person whose
primary business is investing in securities.

(iv) Upon any adjustment to the Exercise Price pursuant to paragraph (e)(i)
above, the number of Warrant Shares purchasable hereunder shall be adjusted by
multiplying such number by a fraction, the numerator of which shall be the
Exercise Price in effect immediately prior to such adjustment and the
denominator of which shall be the Exercise Price in effect immediately
thereafter.

(f) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of Ordinary Shares deemed to be issued and
outstanding as of a given date shall be the sum of the number of Ordinary Shares
(excluding treasury shares, if any) issued and outstanding.

(g) Notice to Holder.

(i) Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

 

- 9 -



--------------------------------------------------------------------------------

(ii) Notice to Allow Exercise by Holder. After the Issue Date, (A) the Company
shall declare a dividend (or any other distribution in whatever form) on the
Ordinary Shares, (B) the Company shall declare a special nonrecurring cash
dividend on or a redemption of the Ordinary Shares, (C) the Company shall
authorize the granting to all holders of the Ordinary Shares rights or warrants
to subscribe for or purchase any share capital of any class or of any rights,
(D) the approval of any shareholders of the Company shall be required in
connection with any reclassification of the Ordinary Shares, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share exchange
whereby the Ordinary Shares are converted into other securities, cash or
property, or (E) the Company shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Company, then, in
each case, the Company shall cause to be mailed to the Holder at its last
address as it shall appear upon the Warrant Register of the Company, at least 20
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Ordinary
Shares of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Ordinary Shares of record shall be entitled to exchange
their Ordinary Shares for securities, cash or other property deliverable upon
such reclassification, consolidation, merger, sale, transfer or share exchange;
provided that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of its subsidiaries, the Company shall simultaneously file such notice
with the U.S. Securities and Exchange Commission pursuant to a Current Report on
Form 8-K. The Holder shall remain entitled to exercise this Warrant during the
period commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

Section 4. Transfer of Warrant.

(a) Transferability. Subject to compliance with any applicable securities laws,
this Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees,
as applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. The Warrant, if properly assigned in accordance herewith,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.

 

- 10 -



--------------------------------------------------------------------------------

(b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date set forth on the first page of this Warrant
and shall be identical with this Warrant except as to the number of Warrant
Shares issuable pursuant thereto.

(c) Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company, or an agent thereof, for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to time.
The Company, or an agent thereof, may deem and treat the registered Holder of
this Warrant as the absolute owner hereof for the purpose of any exercise hereof
or any distribution to the Holder, and for all other purposes, absent actual
notice to the contrary. The Company may appoint the Transfer Agent as warrant
agent to maintain the Warrant Register and, if so appointed, upon thirty
(30) days notice to the Holder, the Company may appoint a successor warrant
agent to maintain the Warrant Register.

(d) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act of 1933, as
amended, or any applicable state securities law, except pursuant to sales
registered or exempted under the Securities Act of 1933, as amended.

Section 5. Miscellaneous.

(a) No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 2(c)(i).

(b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any share
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or share certificate, if mutilated,
the Company will make and deliver a new Warrant or share certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or share
certificate.

(c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

(d) Authorized Shares. The Company covenants that, during the period this
Warrant is outstanding, it will reserve from its authorized and unissued
Ordinary Shares a

 

- 11 -



--------------------------------------------------------------------------------

sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing share certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the National Securities Exchange upon
which the Ordinary Shares may be listed. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant and payment for such Warrant Shares in accordance herewith, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its articles of
association or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of Holder as set forth in this Warrant against
impairment. Without limiting the generality of the foregoing, the Company will
(i) not increase the value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in value,
(ii) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant and (iii) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof, as may be, necessary to
enable the Company to perform its obligations under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

(e) Registration of Shares. The Company will use its best efforts to maintain
the effectiveness of the Registration Statement and ensure that a current
prospectus relating to the Warrant Shares is available for delivery to the
Holder until the Termination Date. In addition, the Company will use its best
efforts to register the Warrant Shares under the securities laws of the state or
other jurisdiction of residence of the Holder, if permitted by the securities
laws of such jurisdictions, in the event that an exemption is not available.
This Warrant shall not be exercisable, and the Company shall not be obligated to
issue Warrant Shares and, subject to any obligations the Company may have under
Section 2(c)(iv), shall have no obligation to net cash settle or cash settle
such Warrant exercise, unless, at the time the Holder seeks to exercise this
Warrant, a registration statement under the Securities Act of 1933, as amended,
with respect to the Warrant Shares to be issued upon exercise of this Warrant is
effective, a prospectus relating to the Warrant Shares issuable upon exercise of
this Warrant is current and the Warrant Shares

 

- 12 -



--------------------------------------------------------------------------------

have been registered or qualified for sale or deemed to be exempt from
registration or qualification under the laws of the state or other jurisdiction
of residence of the Holder. This Warrant may not be exercised by, or securities
issued to, the Holder in any state in which such exercise would be unlawful.

(f) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the laws of the State of New York.

(g) Nonwaiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of the Holder shall operate as a waiver of such
right or otherwise prejudice the Holder’s rights, powers or remedies.

(h) Notices. The Company shall provide the Holder with prompt written notice of
all actions taken by the Company pursuant to this Warrant. Whenever notice is
required to be given under this Warrant, unless otherwise provided herein, such
notice shall be given in writing, will be mailed (a) if within the domestic
United States, by first-class registered or certified airmail, or nationally
recognized overnight express courier, postage prepaid, or by facsimile or (b) if
delivered from outside the United States, by International Federal Express or
facsimile, and (c) will be deemed given (i) if delivered by first-class
registered or certified mail domestic, three (3) Business Days after so mailed,
(ii) if delivered by nationally recognized overnight carrier, one Business Day
after so mailed, (iii) if delivered by International Federal Express, two
(2) Business Days after so mailed and (iv) if delivered by facsimile, upon
electronic confirmation of receipt, and will be delivered and addressed as
follows:

 

  (i) if to the Company, to:

Elizabeth House

9 Castle Street

St Helier

JE2 3RT

Jersey, Channel Islands

Attention: Paul Cowan

Facsimile: +44 1534 700 007

With Copies to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Alejandro E. Camacho and Per B. Chilstrom

Facsimile: 212-878-8375

 

  (ii) if to the Holder,

at the address of the Holder appearing on the books of the Company.

 

- 13 -



--------------------------------------------------------------------------------

(i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Ordinary Shares or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

(j) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.

(k) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and Holders of Warrants
representing 66 2/3% of the Warrant Shares issuable upon exercise of Warrants
then outstanding. The foregoing notwithstanding, the Company may extend the
Termination Date and reduce the Exercise Price without the consent of the
Holders.

(l) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

(m) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

********************

(Signature Pages Follow)

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

QUOTIENT LIMITED By:  

 

 

Name: Paul Cowan

Title:   Chief Executive Officer

[SIGNATURE PAGE TO WARRANT]



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: QUOTIENT LIMITED

(1) The undersigned hereby elects to purchase [—] Warrant Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

(2) Payment shall take the form of lawful money of the United States.

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

  

 

  

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

  

 

     

 

     

 

  

 

[SIGNATURE OF HOLDER]

Name of Investing Entity:  

 

Signature of Authorized Signatory of Investing Entity:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Date:  

 



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, [—] all of or [—] shares of the foregoing Warrant and all
rights evidenced thereby are hereby assigned to

 

 

   whose address is

 

 

Dated:                         ,                  

   Holder’s Signature:   

 

   Holder’s Address:   

 

     

 

 

Signature Guaranteed:  

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.